NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  05-JUN-2020
                                                  07:53 AM



                            NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 WILSON K. KOIKE, Defendant-Appellant

          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           WAI#ANAE DIVISION
                       (CASE NO. 1DTC-18-005830)


                    SUMMARY DISPOSITION ORDER
 (By: Leonard, Presiding Judge, and Hiraoka and Wadsworth, JJ.)

             Defendant-Appellant Wilson K. Koike (Koike) appeals
from the Notice of Entry of Judgment and/or Order and
Plea/Judgment, entered on July 5, 2019, in the District Court of
the First Circuit, Wai#anae Division (District Court).1/ Koike
was convicted of one count of driving without a license, in
violation of Hawaii Revised Statutes (HRS) § 286-102 (Supp.
2017).
          In the District Court, Koike moved to dismiss his case
for lack of subject matter jurisdiction and improper venue,
asserting that: (1) the District court lacked jurisdiction
"because the Hawaiian Kingdom continues to exist as a sovereign
nation-state" under illegal occupation; and (2) "the appropriate
court with subject matter jurisdiction" is a military court
established by the United States. The District Court denied the
motions to dismiss. Koike entered a conditional guilty plea to



     1/
          The Honorable Sherri-Ann L. Iha presided.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

driving without a license,2/ and the District Court sentenced him
to, among other things, three days in jail, with credit for time
served.
          On appeal, Koike contends that the District Court erred
in denying his motions to dismiss and asserts the same arguments
he made below.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Koike's points of error as follows:
          In State v. Kaulia, 128 Hawai#i 479, 486-87, 291 P.3d
377, 384-85 (2013), the defendant argued that "the courts of the
State of Hawai#i lacked subject matter jurisdiction over his
criminal prosecution because the defense proved the existence of
the Hawaiian Kingdom and the illegitimacy of the State of Hawai#i
government." The Hawai#i Supreme Court rejected the defendant's
claim and held as follows:
                  Pursuant to HRS § 701-106 (1993), "the State's
            criminal jurisdiction encompasses all areas within the
            territorial boundaries of the State of Hawai #i." State v.
            Jim, 105 Hawai#i 319, 330, 97 P.3d 395, 406 (App. 2004).
            The State charged Kaulia based on his conduct in Kona,
            County and State of Hawai#i. Thus Kaulia is subject to the
            State's criminal jurisdiction in this case.
                  Kaulia appears to argue that he is immune from the
            court's jurisdiction because of the legitimacy of the
            Kingdom government. In that regard, we reaffirm that
            "whatever may be said regarding the lawfulness" of its
            origins, "the State of Hawai#i is now, a lawful government."
            State v. Fergerstrom, 106 Hawai#i 43, 55, 101 P.3d 652, 664
            (App. 2004), aff'd, 106 Hawai#i 41, 101 P.3d 225 (2004).
            Individuals claiming to be citizens of the Kingdom and not
            of the State are not exempt from application of the State's
            laws.

Id. at 487, 291 P.3d at 385 (footnote, ellipses, and brackets
omitted). Here, Koike was cited for offenses in the City and
County of Honolulu, and as in Kaulia, he is subject to the
State's criminal jurisdiction.
          Therefore, IT IS HEREBY ORDERED that the Notice of
Entry of Judgment and/or Order and Plea/Judgment, entered on



      2/
         The District Court dismissed a charge of driving without no-fault
insurance, in violation of HRS § 431:10C-104(a), pursuant to a plea agreement.


                                      2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

July 5, 2019, in the District Court of the First Circuit,
Wai#anae Division, is affirmed.

          DATED:   Honolulu, Hawai#i, June 5, 2020.



On the briefs:
                                      /s/ Katherine G. Leonard
Walter J. Rodby,                      Presiding Judge
for Defendant-Appellant.

Loren J. Thomas,                      /s/ Keith K. Hiraoka
Deputy Prosecuting Attorney,          Associate Judge
City & County of Honolulu,
for Plaintiff-Appellee.
                                      /a/ Clyde J. Wadsworth
                                      Associate Judge




                                  3